IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


SMASH PA, INC.,                               : No. 552 MAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
LEHIGH VALLEY RESTAURANT                      :
GROUP, INC. AND BARLEY SNYDER,                :
LLP,                                          :
                                              :
                    Respondents


                                         ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.